Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 3/26/2021.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 3/30/2021, 11/24/2021, 1/18/2022 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 3/17/2021 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	The range of claims 4, 15 are indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8, 9, 12, 14, 17, 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hong (US 2013/0224552).
Hong discloses a separator, comprising:
a first porous substrate (110 or 130); and
a second porous substrate (130 or 110) arranged on at least one surface of the first porous substrate
Regarding claim 1 “wherein the elongation at break of the second porous substrate is greater than the elongation at break of the first porous substrate in at least one of machine and transverse directions of the separator’, it is noted that one material possesses a different elongation at break than another.
Regarding claim 12, Hong discloses an energy storage device, comprising a separator, wherein the separator comprises:
a first porous substrate (110 or 130); and
a second porous substrate (130 or 110) arranged on at least one surface of the first porous substrate
Regarding claim 12 “wherein the elongation at break of the second porous substrate is greater than the elongation at break of the first porous substrate in at least one of machine and transverse directions of the separator’, it is noted that one material possesses a different elongation at break than another.
Regarding claim 3, 14, the ratio of thickness of the first porous substrate to the second porous substrate is 1:2 to 3:2, the polyethylene monolayer 110 has a thickness of 9 um [0084], and the coating layer 130 has a thickness of 4.2 um (Table 1). The layers have a thickness ratio of 1:2.1.
Regarding claim 8, there is a binder layer between the first porous substrate and the second porous substrate.
Regarding claim 9, the binder layer comprises a binder selected from one or more of polyvinylidene fluoride, polytetrafluoroethylene, polyacrylate, carboxymethyl cellulose sodium, styrene butadiene rubber, and polyurethane. See Abstract.
Regarding claim 17, there is a binder layer between the first porous substrate and the second porous substrate, the binder layer comprises a binder selected from one or more of polyvinylidene fluoride, polytetrafluoroethylene, polyacrylate, carboxymethyl cellulose sodium, styrene butadiene rubber, and polyurethane. See Abstract.
Regarding claim 20, the energy storage device according to claim 12, wherein the energy storage device comprises a lithium ion battery.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong (US 2013/0224552) as applied to claims 1, 12.
Regarding claims 11, 19, a peeling force between the first porous substrate and the second porous substrate is 0.1 N/m to 20 N/m, in the separator including the coating layer of the organic and inorganic mixture, peel strength between the coating layer and the polyolefin base film may be about 50 gf/cm.sup.2 or more. Within this range, the coating layer may have good peeling resistance, and it may be possible to prevent separation of the inorganic particles from the coating layer in a process of assembling the battery using the separator. Further, within this range, the separator may exhibit sufficiently strong adhesion between the coating layer and the base film to prevent shrinkage of the base film due to heat and separation between the coating layer and the base film due to overheating of the battery, which may help prevent a short circuit of the electrodes while improving thermal stability [0060].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the peel strength of the separator Hong, for the benefit of forming a strong adhesion between the coating layer and the base film of Yang.

Allowable Subject Matter
Claims 4, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 2, 4-7, 10, 13, 15, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Yang (CN 105449140). Yang does not disclose nor suggest:
Regarding claim 2, 13, the second porous substrate has an elongation at break of 105% to 800% in the machine and transverse directions.
Regarding claim 4, 15, the second porous substrate has a tensile strength of 150 kgf/cm or more in the machine and the transverse directions.
Regarding claim 10, 18, the binder layer comprises a hot melt adhesive selected from one or more of a TPU hot melt adhesive, an EVA hot melt adhesive, and a butyl sealant.
Yang discloses the materials claimed in claims 5-7, 16 [0036, 0079, 0084], but does not disclose that those claimed materials read on claim 1 “the elongation at break of the second porous substrate is greater than the elongation at break of the first porous substrate in at least one of machine and transverse directions of the separator”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-14, 16-22 of U.S. Patent No. 10,991,927. Although the conflicting claims are not identical, they are not patentably distinct from each other in that the abovementioned claims of the U.S. Patent No. 10,991,927contain all the limitations of above mentioned claims of the instant application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724